      Case 4:18-cv-01582-LSC-HNJ Document 22 Filed 04/13/21 Page 1 of 3                     FILED
                                                                                   2021 Apr-13 PM 02:33
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                            MIDDLE DIVISION
 BOBBY RAY JONES,                           )
                                            )
       Petitioner,                          )
                                            )
 v.                                         )   Case No.: 4:18-cv-01582-LSC-HNJ
                                            )
 WARDEN PHILLIP MITCHELL, et                )
 al.,                                       )
                                            )
       Respondents.                         )

                           MEMORANDUM OPINION
      The magistrate judge entered a report on February 16, 2021, recommending

the court dismiss Petitioner Bobby Ray Jones’ petition for a writ of habeas corpus

as untimely pursuant to 28 U.S.C. § 2244(d)(1)(A). Doc. 19. On March 4, 2021,

Jones filed objections to the report and recommendation. Doc. 21.

      Jones reasserts his contention that he is actually innocent of murder and

entitled to equitable tolling as a result. Doc. 21 at 2. He states his incarceration has

hindered his ability to obtain the affidavits of two witnesses, Terry Heflin and Billy

Guffey, who have actual knowledge that he did not commit the crime. Id. at 1-3.

      To prove actual innocence to overcome the expiration of the statute of

limitations, a petitioner must show that, in light of new evidence, “‘no juror, acting

reasonably, would have voted to find him guilty beyond a reasonable doubt.’”

McQuiggin v. Perkins, 569 U.S. 383, 386 (2013) (quoting Schlup v. Delo, 513 U.S.

                                           1
      Case 4:18-cv-01582-LSC-HNJ Document 22 Filed 04/13/21 Page 2 of 3




298, 329 (1995)). Jones does not address the magistrate judge’s conclusion that even

if he were able to locate a witness who would submit an affidavit on his behalf, such

statement would not establish that no reasonable juror would have found him guilty

of murder beyond a reasonable doubt. Doc. 19 at 14.

      Specifically, the magistrate judge noted that prosecution witnesses William

Richard Brassell and Keith Lydell Marks testified during Jones’ trial that Jones was

driving the vehicle and struck the victim. Doc. 9-7 at 42, 45, 64-70; Doc. 9-8 at 57,

60, 67-71. While proposed affidavits from Heflin and Guffey may serve to impeach

the testimony of Brassell and Marks, they would be insufficient to show Jones’

actual innocence since Jones does no more than question the credibility of trial

witnesses, which is within the realm of the jury. See Conklin v. Schofield, 366 F.3d

1191, 1210 (11th Cir. 2004) (finding the jury chose not to believe the defendant and

the court could not revisit the jury’s determination); Sawyer v. Whitley, 505 U.S.

333, 349 (1992) (holding “[t]his sort of latter-day evidence brought forward to

impeach a prosecution witness will seldom, if ever, make a clear and convincing

showing that no reasonable juror would have believed the heart of [the witness’s]

account of petitioner’s actions”). Consequently, Jones has not established actual

innocence to overcome the statute of limitations, and his petition is untimely.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, and the objections thereto, the


                                          2
      Case 4:18-cv-01582-LSC-HNJ Document 22 Filed 04/13/21 Page 3 of 3




court hereby ADOPTS the report of the magistrate judge and ACCEPTS his

recommendation. The court finds the petition is due to be dismissed with prejudice

as untimely pursuant to 28 U.S.C. § 2244(d)(1)(A).

      This court may issue a certificate of appealability “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To make such a showing, a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the

issues presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). The

court finds Jones’ claims do not satisfy either standard.

      The court will enter a separate Final Judgment.

      DONE and ORDERED on April 13, 2021.



                                              _____________________________
                                                      L. Scott Coogler
                                                 United States District Judge
                                                                                160704




                                          3
